UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 28, 2011 GENESIS GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-32037 65-0908171 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 N. Military Trail, Suite 275, Boca Raton, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (561) 988-1988 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On April 25, 2011 we entered into a Stock Purchase Agreement with Premiere Cable Designs, Inc. and their shareholders for the purchase of 100% of the issued and outstanding stock of that company.Premiere Cable Designs, Inc. is an engineering firm located in Valrico, Florida. Under the terms of the Agreement, and subject to the completion of due diligence, the company will issue 2,107,000 shares of common stock in exchange for all of the shares ofPremiere Cable Designs, Inc. Additional compensation will be paid in form of cashless warrants priced at .20 per share for up to 1,000,000 additional shares, provided that PCD earns at least $300,000 for the taxable years, 2011, 2012, and 2013. The closing of the transaction is not scheduled as yet. Item 9.01 Exhibits 10.11 Stock Purchase Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENESIS GROUP HOLDINGS, INC. Date: April 28, 2011 By:/s/ Gideon Taylor Gideon Taylor, Chief Executive Officer 3
